Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17, 19 and 21-22 are currently pending and have been examined.
Claims 18 and 20 have been canceled.
Claims 1, 2, 11, 12, 19, 21, and 22 have been amended.
Claims 1-17, 19 and 21-22 are rejected.

Priority and Formal Matters
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 21 June 2017 claiming benefit to CN – 2017/10476500.6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the a selector configured to select in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification does not provide specific structure for the selector.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19 and 21-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-17, 19 and 21 are drawn to a device or a method, which are a statutory categories of invention.
The subject matter of claim 22 is a storage medium. A review of the specification does not show a definition of storage medium that excludes an embodiment that is information in a signal. As such, an embodiment of the claims read on non-statutory subject matter (In re Nuijten 84 USPQ2d 1495 (2007)). The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of storage medium described in the specification or 2) by amending the claimed subject matter to be limited to “non-

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a computing device for matching medical data in part performing the steps of compute an overall similarity between a current object and each object in a set of objects, wherein the overall similarity is determined by at least one of an original region similarity, a living region similarity, a relevant physiological parameter similarity, and a critical time similarity between the current object and each object in the set of objects; and; select, from the set of objects, an object with the overall similarity greater than i) a first threshold, or ii) a predetermined number of objects or a predetermined proportion of objects with the overall similarities being ranked on the top, to form a reference object subset for the current object. These steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely limitations that are based on or involve a mathematical concept (MPEP § 2106.04(a)(2)(I)(A) citing the abstract idea grouping for mathematical concepts for mathematical relationships).
Independent claim 11 recites a method for matching medical data in part performing the steps of computing an overall similarity between a current object and each object in a set of objects wherein the overall similarity is determined by at least one of an original region similarity, a living region similarity, a relevant physiological parameter similarity, and a critical time similarity; and selecting, from the set of objects, an object with the overall similarity greater than i) a first threshold, or ii) a predetermined number of objects or a predetermined proportion of objects with the overall similarities being ranked on the top, to form a reference object subset for the current object. These steps amount to a mathematical concept which includes mathematical relationships, mathematical formulas or equations, and mathematical calculations. The mathematical concept need not be expressed in mathematical symbols but not merely 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computing device. The specification defines the computing device (assumed to be analogous to computing system) as a processor and a memory connected to the processor storing program instructions to perform the method for matching medical data (Summary in ¶ 0025). The use of a computing device, in this case to compute an overall similarity between a current object and each object in a set of objects, only recites the computing device as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites a selector. The specification does not provide specific structure for the selector. The use of a selector, in this case to select, from the set of objects, an object with the overall similarity greater than i) a first threshold, or ii) a predetermined number of objects or a predetermined proportion of objects, only recites the selector as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea.


Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computing device and a selector. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the computer and data processing devices to apply the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
The dependent claims 2-10, 12-17, and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. Each of these 
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claim 21 recites a computer system, comprising a processor and a memory connected to the processor, wherein the memory stores program instructions, and wherein the processor is configured to perform the method according to claim 11 by loading and executing the program instructions in the memory. The specification provides no further structure for the processor/memory. The implementation of a processor and memory only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.
a storage medium, storing program instructions, wherein the program instructions are loaded and executed by a processor to perform the method according to claim 11. The specification provides no further structure for the processor/storage medium. The implementation of a processor and storage medium only recites the component as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2)) amounting to instruction to implement the abstract idea using a general purpose computer.

Claims 1-17, 19 and 21-22 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a)-(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claim recites a selector configured to select, from the set of objects, an object that, read in light of the specification, fails to adequately disclose the structure of the selector for performing the selection. While the level of detail 
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites a selector configured to select, from the set of objects, an object without providing adequate structural means to complete the functional task. 
Claims 1-17, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1 and 11 recite “with the overall similarities being ranked on the top, to form a reference object subset for the current object” without further recitation what constitutes the “top”. There is no further explanation provided in the Specification. Therefore, the metes and bounds of what is included or excluded in the overall similarity ranking selector system is unclear. The examiner will interpret the overall similarity ranking to be any system that either determines a top (i.e. most similar) set of matches from the similarity distances between the current object and the reference objects.
Claims 1 and 11 recite with the overall similarities being ranked on the top, to form a reference object subset for the current object. There is insufficient antecedent basis for this limitation in the claim
Finally, the term “relevant" in claims 1, 2, 7, 8, 11, 12, and 17 is a subjective term which renders the claim indefinite (see MPEP § 2173.05(b)(Iv) Relative Terminology; Subjective Terms).  The term "relevant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra]. 
Claim 1 is rejected because Sierra teaches on all elements of the claim:
a device for matching medical data comprising is taught in the § 1 Introduction on p. 15 ¶ 2 (teaching on a Supervised Classification (CS) system to match a current patient (i.e. object) with a most likely classification (i.e. each object in a set of objects));
a computing device configured to compute an overall similarity between a current object and each object in a set of objects is taught in the § 2 Supervised Classification Techniques on p. 15-16 and § 2.2 Instance-Based Learning on p. 16 (teaching on a machine learning system (necessarily containing operating on a computing device) utilizing a k-Nearest Neighbor algorithm to calculate the similarity distances between the new instance (i.e. current object) and every training instance (i.e. each object in a set of objects));
wherein the overall similarity is determined by at least one of an original region similarity, a living region similarity, a relevant physiological parameter similarity, and a critical time similarity between the current object and each object in the set of objects; and is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated 
a selector configured to select, from the set of objects, an object with the overall similarity greater than i) a first threshold, or ii) a predetermined number of objects or a predetermined proportion of objects with the overall similarities being ranked on the top, to form a reference object subset for the current object is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on finding a subset of a predetermined number, k, of training/reference objects that are most similar to the current patient/object).
As per claim 7, Sierra teaches on all of the limitations of claim 1. Sierra also teaches the following:
the device according to claim 1, wherein the relevant physiological parameter similarity represents a similarity degree between relevant physiological parameters of the objects is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)).
Claim 11 is rejected because Sierra teaches on all elements of the claim:
a method for matching medical data, the method comprising is taught in the § 1 Introduction on p. 15 ¶ 2 (teaching on a Supervised Classification (CS) system to match a current patient (i.e. object) with a most likely classification (i.e. each object in a set of objects));
computing an overall similarity between a current object and each object in a set of objects is taught in the § 2 Supervised Classification Techniques on p. 15-16 and § 2.2 Instance-Based Learning on p. 16 (teaching on a machine learning system (necessarily containing 
wherein the overall similarity is determined by at least one of an original region similarity, a living region similarity, a relevant physiological parameter similarity, and a critical time similarity; and is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)); -AND-
selecting, from the set of objects, an object with the overall similarity greater than i) a first threshold, or ii) a predetermined number of objects or a predetermined proportion of objects with the overall similarities being ranked on the top, to form a reference object subset for the current object is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on finding a subset of a predetermined number, k, of training/reference objects that are most similar to the current patient/object).
As per claim 17, Sierra teaches on all of the limitations of claim 11. Sierra also teaches the following:
the method according to claim 11, wherein the relevant physiological parameter similarity represents a similarity degree between disease symptoms of the objects is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)).


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra] in view of Rüdiger W. Brause, Medical Analysis and Diagnosis by Neural Networks, Medical Data Analysis Second International Symposium, ISMDA 2001 1-13 (Oct 2001)[hereinafter Brause]. 
As per claim 2, Sierra discloses all of the limitations of claim 1.  Sierra also teaches the following:
at least one of the original region similarity, the living region similarity, the relevant physiological parameter similarity, and the critical time similarity is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)).
Sierra fails to teach the following; Brause, however, does disclose:
the device according to claim 1, wherein the overall similarity is computed as a weighted sum of is taught in the § 3 Basic Principles of Neural Networks on p. 4 and Equation (1) on p. 4 (teaching on a k-Nearest Neighbor algorithm utilizing a weighted summation of the classifiers).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual 
As per claim 12, Sierra discloses all of the limitations of claim 11. Sierra also teaches the following:
of at least one of the original region similarity, the living region similarity, the relevant physiological parameter similarity, and the critical time similarity is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)).
Sierra fails to teach the following; Brause, however, does disclose:
the method according to claim 11, wherein the overall similarity is computed as a weighted sum is taught in the § 3 Basic Principles of Neural Networks on p. 4 and Equation (1) on p. 4 (teaching on a k-Nearest Neighbor algorithm utilizing a weighted summation of the classifiers).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the weighted summation of the classifiers of Brause for the general k-Nearest Neighbor medical data model of Sierra. Thus, the simple substitution of one known element for another producing a predictable result of a weighted model (as support by Sierra in the § 3 Extending Standard Paradigms – Classifier Combination on p. 18 teaching on combining different cases in the model to render more specific results) renders the claim obvious.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra] in view of Jacquez et al., Global, local and focused geographic clustering for case-control data with residential histories, 4(4) Environmental Health: A Global Access Science Source (March 22, 2005)[hereinafter Jacquez].
As per claim 3, Sierra discloses all of the limitations of claim 1. Sierra fails to teach the following; Jacquez, however, does disclose:
the device according to claim 1, wherein the original region similarity represents proximity between geographical locations of ancestral homes of the objects is taught in the § Nearest Neighbor Relationships on p. 5 col 2 - p. 6 col 1 (teaching on the a similarity outcome represented by a residential history information classification that utilizes a k-Nearest Neighbor algorithm to represent the proximity between the current patient/object and the training/reference objects (here the locations are measured according to a reference location)).
One having ordinary skill in the art at the time the invention would include a geographic home history data categorical analysis of Jacquez with the k-Nearest Neighbor medical data model of Sierra with the motivation of “assessing local, focused and global clustering in health outcomes, few, if any, exist for evaluating clusters when individuals are mobile” (Jacquez in the Abstract Background on p. 1).
As per claim 5, Sierra discloses all of the limitations of claim 1. Sierra fails to teach the following; Jacquez, however, does disclose:
the device according to claim 1, wherein the living region similarity represents proximity between geographical locations of living regions of the objects is taught in the § Nearest Neighbor Relationships on p. 5 col 2 - p. 6 col 1 (teaching on the a similarity outcome represented by a residential history information classification that utilizes a k-Nearest 
One having ordinary skill in the art at the time the invention would include a geographic home history data categorical analysis of Jacquez with the k-Nearest Neighbor medical data model of Sierra with the motivation of “assessing local, focused and global clustering in health outcomes, few, if any, exist for evaluating clusters when individuals are mobile” (Jacquez in the Abstract Background on p. 1).
As per claim 13, Sierra discloses all of the limitations of claim 11. Sierra fails to teach the following; Jacquez, however, does disclose:
the method according to claim 11, wherein the original region similarity represents proximity between geographical locations of ancestral homes of the objects is taught in the § Nearest Neighbor Relationships on p. 5 col 2 - p. 6 col 1 (teaching on the a similarity outcome represented by a residential history information classification that utilizes a k-Nearest Neighbor algorithm to represent the proximity between the current patient/object and the training/reference objects (here the locations are measured according to a reference location)).
One having ordinary skill in the art at the time the invention would include a geographic home history data categorical analysis of Jacquez with the k-Nearest Neighbor medical data model of Sierra with the motivation of “assessing local, focused and global clustering in health outcomes, few, if any, exist for evaluating clusters when individuals are mobile” (Jacquez in the Abstract Background on p. 1).
As per claim 15, Sierra discloses all of the limitations of claim 11. Sierra fails to teach the following; Jacquez, however, does disclose:
the method according to claim 11, wherein the living region similarity represents proximity between geographical locations of living regions of the objects is taught in the § Nearest 
One having ordinary skill in the art at the time the invention would include a geographic home history data categorical analysis of Jacquez with the k-Nearest Neighbor medical data model of Sierra with the motivation of “assessing local, focused and global clustering in health outcomes, few, if any, exist for evaluating clusters when individuals are mobile” (Jacquez in the Abstract Background on p. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra] in view of Sung-Hyuk Cha, Comprehensive Survey on Distance/Similarity Measures between Probability Density Functions, 4(1) Int J of Mathematical Models and Methods in Applied Sciences 300-307 (2007)[hereinafter Cha]. 
As per claim 8, Sierra discloses all of the limitations of claim 7. Sierra also discloses:
the device according to claim 7, wherein the relevant physiological parameter similarity is computed based on following formula is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance's symptoms (i.e. a relevant physiological parameter)); -AND- 
wherein STi,j represents the relevant physiological parameter similarity between the objects i and j, Si represents a relevant physiological parameter vector of the object I is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated 
Sierra fails to teach the following; Cha, however, does disclose:
 
    PNG
    media_image1.png
    43
    135
    media_image1.png
    Greyscale
; Sj T represents a transposition of the relevant physiological parameter vector of the object j; CT represents a transposition of a vector with all elements being 1 and wherein each element of the relevant physiological parameter vector corresponds to one symptom, and if an object has a certain symptom, the element corresponding to the symptom of the relevant physiological parameter vector of the object is set to 1, otherwise the element is set to 0 is taught in the § Introduction on p. 302 Table 4 Equ. (25) and col 2 ¶ 1 (teaching on utilizing the harmonic mean equation to calculate the overlap of two binary vectors to determine a similarity difference wherein is necessary that present values are assigned to 1 and empty values are 0 to meet the definition of binary vector).
One of ordinary skill in the art of bioinformatics modeling would found it obvious to calculate the distance measure of a binary data set using the harmonic mean equation of Cha, in order to gain the commonly understood benefits of such adaptation of calculating the similarity measure between two binary vectors. All this would be accomplished with no unpredictable results.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra] in view of John et al., Modeling Uncertainty in Clinical Diagnosis Using Fuzzy Logic, 35(6) IEEE Transactions on Systems, Man, and Cybernetics – Part B: Cybernetics 1340-1350 (Dec 2005)[hereinafter John].
As per claim 9, Sierra discloses all of the limitations of claim 1. Sierra also teaches the following:
the device according to claim 1, wherein the critical time similarity represents a similarity degree between the durations for disease symptoms of the objects is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on finding a subset of a predetermined number, k, of training/reference objects that are most similar to the current patient/object).
Sierra fails to teach the following; John, however, does disclose:
the durations for disease symptoms is taught in the § III. Incorporating Experience and Time Relationships on p. 1342 (teaching on utilizing symptom duration parameters as a time domain parameter).
One having ordinary skill in the art at the time the invention would include a symptom duration analysis of John with the k-Nearest Neighbor medical data model of Sierra because duration of symptoms (or temporal knowledge) is “important in making a differential diagnosis in the early stages of diseases” (John in the § III. Incorporating Experience and Time Relationships on p. 1342 col 1). 
As per claim 19, Sierra discloses all of the limitations of claim 11. Sierra also teaches the following:
the method according to claim 11, wherein the critical time similarity represents a similarity degree between is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15,, and § 2.2 Instance-Based Learning on p. 16 (teaching on finding a subset of a predetermined number, k, of training/reference objects that are most similar to the current patient/object).
Sierra fails to teach the following; John, however, does disclose:
durations for disease symptoms of the objects is taught in the § III. Incorporating Experience and Time Relationships on p. 1342 (teaching on utilizing symptom duration parameters as a time domain parameter).
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, ISMDA 2001 14-19 (Oct 2001)[hereinafter Sierra] in view of John et al., Modeling Uncertainty in Clinical Diagnosis Using Fuzzy Logic, 35(6) IEEE Transactions on Systems, Man, and Cybernetics – Part B: Cybernetics (Dec 2005)[hereinafter John] in further view of Cassisi et al, Similarity Measures and Dimensionality Reduction Techniques for Time Series Data Mining, Advances in Data Mining Knowledge Discovery and Applications – Chapter 3 71-96 (2012)[hereinafter Cassisi].
As per claim 10, the combination of Sierra and John discloses all of the limitations of claim 9. Sierra also teaches on the following: 
the device according to claim 9, wherein the.. similarity is computed based on following formula is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance);
wherein TFi,j represents the critical time similarity between the objects i and j is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15, and § 2.2 Instance-Based Learning on p. 16 (teaching on the similarity distance being calculated between the new instance and each training instance); -AND-
and n represents a total number of symptoms is taught in the § 2 Supervised Classification Techniques on p. 15-16, Table 1 on p. 15, and § 2.2 Instance-Based Learning on p. 16 
Sierra fails to teach the following; John, however, does disclose:
critical time taught in the § III. Incorporating Experience and Time Relationships on p. 1342 (teaching on utilizing symptom duration parameters as a time domain parameter); -AND-
Tik represents a duration for the kth symptom of the object I, Tjk represents a duration for the kth symptom of the object j is taught in the § III. Incorporating Experience and Time Relationships on p. 1342 (teaching on utilizing symptom duration parameters as a time domain parameter).
One having ordinary skill in the art at the time the invention would include a symptom duration analysis of John with the k-Nearest Neighbor medical data model of Sierra because duration of symptoms (or temporal knowledge) is “important in making a differential diagnosis in the early stages of diseases” (John in the § III. Incorporating Experience and Time Relationships on p. 1342 col 1). 
Both Sierra and John fail to teach the following; Cassisi, however, does disclose:
 
    PNG
    media_image2.png
    40
    194
    media_image2.png
    Greyscale
 is taught in the § 3. Similarity measures on p. 10 equations (6) & (7) (teaching on using mean similarity equation to calculate the similarity difference between two objects).
One of ordinary skill in the art of bioinformatics modeling would found it obvious to calculate the distance measure of a time series set using the mean similarity equation of Cassisi, in order to gain the commonly understood benefits of such adaptation of calculating the similarity measure between two time series vectors from Sierra and John. All this would be accomplished with no unpredictable results.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra et al, On Applying Supervised Classification Techniques in Medicine, Medical Data Analysis Second International Symposium, .
As per claim 21, Sierra discloses all of the limitations of claim 11. Sierra fails to teach the following; Markatou, however, does disclose:
a computer system, comprising a processor and a memory connected to the processor, wherein the memory stores program instructions, and wherein the processor is configured to perform the method according to claim 11 by loading and executing the program instructions in the memory is taught in the Detailed Description in ¶ 0071 and ¶ 0100 (teaching on performing a k-Nearest Neighbor analysis for matching current patient data to similar past training patient data on a traditional computer with a processor, memory, and program instructions for generating the executing the model).
It would have been obvious to one of ordinary still in the art to include in the computing environment of Markatou with the with the k-Nearest Neighbor medical data model of Sierra since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably a computer run modeling program.
As per claim 22, Sierra discloses all of the limitations of claim 11. Sierra fails to teach the following; Markatou, however, does disclose:
a storage medium, storing program instructions, wherein the program instructions are loaded and executed by a processor to perform the method according to claim 11 is taught in the Detailed Description in ¶ 0071 and ¶ 0100 (teaching on performing a k-Nearest Neighbor analysis for matching current patient data to similar past training patient data on a traditional computer with a processor, memory with storage, and program instructions for generating the executing the model).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626